Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final Office Action in response to communications received on 12/29/21.
Claims 2 and 8 have been cancelled.
Claims 1 and 7 have been amended.
Therefore, Claims 1, 3-7, 9-12 are now pending and have been addressed below.

Response to Amendment
	Applicant has amended Claims 1 and 7 to overcome the claim objection. Examiner withdraws the claim objections with respect to these and all depending claims unless otherwise indicated.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, claims 1, 3-6 are directed to a System. Claims 7, 9-12 are directed to a method. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
1, 3-7, 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 7 recite process for performing legal background checks for an individual including: receives bibliographic information of the at least one individual from the at least one client; create plurality of search strings by creating phonetic variant of the name; retrieves information from the e-court database using search string and the received bibliographic information of the at least one individual; generates a match score for the retrieved information; identifies at least one relevant section of the act information database using the retrieved information; determines a type of legal matter related to the at least one individual; and generates a legal background check report of the at least one individual.
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mathematical calculations (match score), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a server coupled to an e-court database, an act information database, a user interface), the claims are directed to receiving user data, analyzing data and performing/generating a legal background check. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity and mathematical calculations but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving user data, analyzing data and performing/generating a legal background check. In particular, the claims only recites the additional element – a server coupled to an e-court database, an act information database, a user interface. The a server coupled to an e-court database, an act information database, a user interface are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing server coupled to an e-court database, an act information database, a user interface merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	Dependent claims 3-6, 9-12 add additional limitations, for example but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1 and 7. Claims 3, 9 recite e-court database includes police verification data, criminal court data. Claims 4, 10 recites legal background check report includes bibliographic information..; Claims 5, 11 match score is based on a level of matching and Claims 6, 12 recites legal matter includes a civil and a criminal matter. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Thus, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible.
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims receiving user data, analyzing data and performing/generating a legal background check. Thus, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The claims are not patent eligible.	With respect to a server coupled to an e-court database, an act information database, a user interface these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph [0035] details “The system may be specially constructed for the required purpose or it may comprise a general-purpose computer as selectively activated or reconfigured by a computer program stored in the computer.”.  Further, see Applicants specification [0053] recites “the term "server arrangement" relates to an arrangement of at least one server that, when operated, performs the aforementioned steps and generates the legal background check report 112.  The term "server arrangement" generally refers to an application, program, process or device in a client-server relationship that responds to requests for information or services by another application, program, process or device (a client) on a communication network...” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Regarding claims 1, 3-6, the claims are directed to a 'system'; in order for system claimsto pass statutory requirements the claims must recite structure and/or hardware. The claims appear to recite a server arrangement, a user interface, an e-court database and an act information database which are equated to mere data or software which are programmed to perform certain functions, but without embodying the applications on any form of structure, or reciting any actual structure of the system, such as a processor, computers. Specification at [0053] recites the term "server arrangement" generally refers to an application, program, process or device in a client-server relationship that responds to requests for information or services by another application, program, process or device (a client) on a communication network.  The term "server arrangement" also encompasses software that makes the act of performing the legal background checks possible.  Applicant is reminded software alone is not patentable subject matter. Applicants system claims must be directed to the structure and hardware rather than the functions performed by the structure and/or hard ware. Appropriate correction is required. 








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US 2008/009875 A1) in view of Lawrence et al. (US 9,058,581 B2), further in view of Davallou (US 2002/0156776 A1)

Regarding Claims 1 and 7, Kraft discloses the system for performing legal background checks of at least one individual ([0005] Many services are available to generate reports providing information such as criminal background and financial credit-worthiness., Fig 22 criminal background check), wherein the system includes a server ([0063]) arrangement that is coupled to an e-court database ([0081] third party database), an act information database ([0063] Multiple primary sources 125 of information are queried by the owner of one or more secondary sources 115 to aggregate the contents of the primary sources  and a user interface for at least one client (Fig 6 #370), characterized in that the server arrangement:
Kraft discloses receives bibliographic information of the at least one individual from the at least one client using the user interface ([0091] a user authenticates himself by logging into the query process 130 which has generated a form 105.  The form accepts data from the user identifying him and the subject's data is used by the query process 130 to generate a query of the secondary source 115. Fig 11 # 405, 420, 425, 430 query process includes user’s name and address, [0139] A query process 405 generates a query as indicated at 420, for example, one including only a social security number to search a first database 415)
Kraft teaches wherein the bibliographic information includes a name and address of the at least one individual ([0091] a user authenticates himself by logging into the query process 130 which has generated a form 105.  The form accepts data from the user identifying him and the subject's data is used by the query process 130 to generate a query of the secondary source 115. Fig 11 # 405, 420, 425, 430 query process includes user’s name and address, [0139] A query process 405 generates a query as indicated at 420, for example, one including only a social security number to search a first database 415, [0093])
Kraft discloses retrieves information from the e-court database using the received bibliographic information of the at least one individual ([0065]-[0068] These include criminal convictions--including misdemeanors and felonies.  These records might be found in a government, employer's or other entity's background check., [0070] PACER: Public Access to Court Electronic Records (PACER) is an electronic service that gives case information from Federal Appellate, Federal District and Federal Bankruptcy courts.(e-court databases), Fig 22 criminal background check layer, [0156] a criminal background layer which returns criminal background information on the subject)
Kraft discloses identifies at least one relevant section of the act information database using the retrieved information ([0015] Law enforcement records on felony and misdemeanor convictions, Fig 2B # 288, 290  legal & license include criminal data associated with user, list of data sources accessed, [0090] an address record may contain the same address with different valuations of ,
Kraft discloses determines a type of legal matter related to the at least one individual ([0015] Law enforcement records on felony and misdemeanor convictions [0024] if the first query of the secondary source turns up criminal records that are closely associated with the subject, for example based on an identical name, the primary sources in the associated jurisdiction may be queried to provide verification, [0062] [0117]-[0120] All information normally in a PIP, but highlighting changes and/or content considered relevant according to subscriber's personalized policies such as an interest in only legal issues or financial issues related to the target; and 
Kraft discloses generates a legal background check report of the at least one individual (Fig 2B # 255, 286-290 legal and license report for user, [0100] The entire report of FIG. 2B may be delivered as a digital document. Fig 22 criminal background check layer, [0156] a criminal background layer which returns criminal background information on the subject., Fig 2B # 255, 286-290 legal and license report for user)
Kraft discloses generates a match for the information ([0141 addresses were found in the address history search by matching against social security number); However, Kraft does not specifically teach generates a match score for the retrieved information. However, Kraft does not teach generating a match score for the retrieved information
Lawrence teaches generating a match score for the retrieved information (Col 62 lines 13-15, 20-25, 30-40, 49-60 comparison between the received name and the stored information may be scored to determine if a match exists.  Each matching field, attribute, and/or relation may, for example, by scored and/or weighed based on a likelihood of matching (e.g., the score may be associated with a probability of a match existing).  In some embodiments, the scores may be added, averaged, and/or otherwise manipulated to determine an overall or total score or rank associated with a match, Col 65 lines 29-35 every field and/or every piece of secondary  Col 67 lines 29-52 the match information may be or include information indicative of one or more potential and/or likely relationships between the name and one or more records of stored information.  The match information may also or alternatively include any records from a database (e.g., of the database system 240, 440, 640, 1040, 1240, 1340, 1540, 3640, 3840) that have been determined to match and/or otherwise be associated with (or potentially associated with) the name.  In some embodiments, the match information may be or include information regarding any risk associated with the name.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included generating a match score for the retrieved information, as disclosed by Lawrence in the system disclosed by Kraft, for the motivation of providing a verification of the match based on a score or rank based at least in part on the number of fields and/or pieces of information that appear to match (level of match) and providing the results to user device for further analysis (Col 65 lines 29-35 Lawrence).
Kraft/Lawrence do not teach creates a plurality of search strings by creating phonetic variant of the name of the at least one individual; retrieving information using the plurality of search strings. Kraft discloses searching names similar to user name ([0073]). Further, Lawrence teaches creating additional queries to match variants to the person’s name (Col 9 lines 26-35 if a query seeks to find information related to a person's name such as John Smith, the information matching engine 250 may create additional queries to match variants to the person's name (e.g., such as Johnny Smith).)
Davallou teaches creates a plurality of search strings by creating phonetic variant of the name of the at least one individual ([0024] search for similar sounding words within the phonetic database and generate a number of different combinations based on the approximate pronunciation of the text entered and the phonetically equivalent formulas. This engine considers all possible combinations of matches until the highest degree of accuracy is achieved for the query. For example, if the phonetically equivalent rule "CH=SH" were applied, at least one phonetic search string would result. Some examples of such phonetic search strings include: "Fish and retrieving information using the plurality of search strings ([0012], [0029], [0032] applying the phonetically equivalent formulas to create at least one phonetic search string. All possible spelling combinations of each word entered are matched with all spelling combinations of other words entered and all possibilities are checked against the database of existing data/the world wide web (the primary database) and the error memory database. The most accurate matches may be presented to the user in order of accuracy.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have creates a plurality of search strings by creating phonetic variant of the name of the at least one individual; retrieving information using the plurality of search strings, as disclosed by Davallou in the system disclosed by Kraft/Lawrence, for the motivation of providing a search process that compares and contrasts what has been entered to a phonetic database and facilitate the search process by matching the closest sounding word to that which was entered ([0025]) to make search engines more sensitive to human error and to enhance their accuracy through time ([0026] Davallou)



Kraft teaches a police verification data; - a criminal court data (Fig 22 criminal background check layer, [0156] a criminal background layer which returns criminal background information on the subject, [0070] PACER: Public Access to Court Electronic Records (PACER) is an electronic service that gives case information from Federal Appellate, Federal District and Federal Bankruptcy courts (e-court databases); - a police clearance certificate data; and an online criminal verification data.

Regarding Claims 4 and 10, Kraft as modified by Lawrence, Davallou teaches the system of claim 1 and method of claim 7, 
Kraft teaches wherein the legal background check report (Fig 2B #248-292, Fig 22 criminal background check) includes the bibliographic information of the at least one individual ([0093] Area 262 is a summary header providing identifier information about the user who is the subject of the report, a summary of the results, and date and time information or other information that qualifies the report.), the identified at least one relevant section ([0090] an address record may contain the same address with different valuations of the price paid for the property on a particular date.  The discrepancy may be highlighted in the report by lining up the identical records, such as in adjacent rows of a table with the corresponding elements aligned in columns., [0143] For each section of the report, various pieces of relevant information may be provided such as indicated (and self-explained) at 605, 615, and 610.), and the determined type of legal matter related to the at least one individual (Fig 2B # 255, 286-290 legal and license report for user, Fig 22 criminal background check, [0100] The entire report of FIG. 2B may be delivered as a digital document.).
Kraft does not teach the match score
Lawrence teaches the match score (Col 62 lines 13-15, 20-25, 30-40, 49-60 comparison between the received name and the stored information may be scored to determine if a match  Col 67 lines 29-52 the match information may be or include information indicative of one or more potential and/or likely relationships between the name and one or more records of stored information.  The match information may also or alternatively include any records from a database (e.g., of the database system 240, 440, 640, 1040, 1240, 1340, 1540, 3640, 3840) that have been determined to match and/or otherwise be associated with (or potentially associated with) the name.  In some embodiments, the match information may be or include information regarding any risk associated with the name.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the match score, as disclosed by Lawrence in the system disclosed by Kraft, for the motivation of providing a verification of the match based on a score or rank based at least in part on the number of fields and/or pieces of information that appear to match (level of match) and providing the results to user device for further analysis (Col 65 lines 29-35 Lawrence).

Regarding Claims 5 and 11, Kraft as modified by Lawrence, Davallou teaches the system of claim 1 and method of claim 7, 
Kraft teaches matching of the received bibliographic information with information present in the plurality of legal records of the e-court database ([0015] Law enforcement records on felony and misdemeanor convictions [0070] PACER: Public Access to Court Electronic Records (PACER) is an electronic service that gives case information from Federal Appellate, Federal District and Federal Bankruptcy courts.  [0074] personal Details: matches from databases that are associated 
However, Kraft does not teach wherein the match score is generated based on a level of matching of the received information with information present in the plurality of records of the database.
Lawrence teaches wherein the match score is generated based on a level of matching of the received information with information present in the plurality of records of the database.(Col 62 lines 13-15, 20-25, 30-40, 49-60 comparison between the received name and the stored information may be scored to determine if a match exists.  Each matching field, attribute, and/or relation may, for example, by scored and/or weighed based on a likelihood of matching (e.g., the score may be associated with a probability of a match existing).  In some embodiments, the scores may be added, averaged, and/or otherwise manipulated to determine an overall or total score or rank associated with a match, Col 65 lines 29-35 every field and/or every piece of secondary information available may be compared.  Verification of the match may depend, for example, on a score or rank based at least in part on the number of fields and/or pieces of information that appear to match (level of match), Col 67 lines 29-52 the match information may be or include information indicative of one or more potential and/or likely relationships between the name and one or more records of stored information.  The match information may also or alternatively include any records from a database (e.g., of the database system 240, 440, 640, 1040, 1240, 1340, 1540, 3640, 3840) that have been determined to match and/or otherwise be associated with (or potentially associated with) the name.  In some embodiments, the match information may be or include information regarding any risk associated with the name.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the match score is generated based on a level of matching of the received information with information present in the plurality of records of the database, as disclosed by Lawrence in the system disclosed by Kraft, for the motivation of providing a verification of the match based on a score or rank based at least in part on the number of fields and/or pieces of information that appear to match (level of match) and providing the results to user device for further analysis (Col 65 lines 29-35 Lawrence).


Regarding Claims 6 and 12, Kraft as modified by Lawrence, Davallou teaches the system of claim 1 and method of claim 7, 
Kraft teaches wherein the determined legal matter includes at least one of a civil and a criminal matter ([0070] PACER: Public Access to Court Electronic Records (PACER) is an electronic service that gives case information from Federal Appellate, Federal District and Federal Bankruptcy courts.(e-court databases), Fig 22 criminal background check layer, [0156] a criminal background layer which returns criminal background information on the subject., Fig 2B # 255, 286-290 legal and license report for user)

Response to Arguments
Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant arguments regarding 101 rejection have been considered and they are not persuasive. Applicant states claims provide practical application as system enables accurate retrieval of data from the database.  The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)). Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mathematical calculations (match score), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a server coupled to an e-court database, an act information database, a user interface), the claims are directed to receiving user data, analyzing data and performing/generating a legal background check. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity and mathematical calculations but for the recitation of generic computer components, the claim recites an abstract idea.	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Coats (US 2019/0325397) discloses the system for performing legal background checks of at least one individual (Fig 5 # 12 run background check/criminal with personal info, [0026] A background check or background investigation is often described as the process of looking up and compiling criminal records, commercial records, and financial records of an individual or organization. ), wherein the system includes a server ([0081] server 301, Fig 7 # 301) arrangement that is coupled to an e-court database ([0081] third party database), an act information database and a user interface for at least one client (Fig 7 # 304 user interface), characterized in that the server arrangement (in operations): receives bibliographic information of the at least one individual from the at least one client using the user interface ([0046] A person might include on a resume at the request of a government official the Social Security number which can be run when compared with the name given on the resume.  This will confirm if in fact the correct individual is listed under that number.  Another example may be the name and address of residence (bibliographic information)., [0060] These devices also generally have a display 354, 355 of one type or another to interact with the user, and also have an interface 356, ; retrieves information from the e-court database using the received bibliographic information of the at least one individual ([0043] a background check service can be found in employment solutions which in turn call upon data from the National Criminal File, International Criminal File, County/Federal Criminal/Civil Records, [0047, [0081] once the user has been authenticated and the information has been given as to personal information, to access third-party databases 621 of many types to uncover a job seekers residential address history., [0083] background clearances for lawyers who are trying to qualify for the bar, even minor infractions of law must be provided and listed as a matter of mandatory disclosure.  In the case of legal searches and FBI searches, failure to disclose will result in issues to be raised., [0084] By scrubbing third-party databases, this time with either the address or other supplemental information, the system can generate 624 a list of courts and public agencies of relevance based on the validated residential address history., Fig 5 # 12 rub background check/criminal with personal info); 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629